IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT




                             No. 00-40641
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

BILLY MAY,

                                          Defendant-Appellant.


                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 4:99-CR-96-1
                          --------------------
                            January 23, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Billy May has appealed his convictions for conspiracy to

commit interstate transportation of stolen property and

interstate transportation of stolen property.    May contends that

the district court erred by increasing his offense level by two

levels for obstruction of justice under U.S.S.G. § 3C1.1.      The

district court found that May had made threatening statements

about several witnesses and that May was aware that he was under

investigation at the time he made the statements.       See U.S.S.G.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 00-40641
                                  -2-

§ 3C1.1 comment. (n.4(a)).    The district court's ruling was not

clearly erroneous.     See United States v. Bethley, 973 F.2d 396,

402 (5th Cir. 1992) (standard of review).

     May contends that the district court erred in refusing to

reduce his offense level for acceptance of responsibility under

U.S.S.G. § 3E1.1(a).    The district court found that May knew that

he was being investigated at the time he attempted to influence

witnesses.   Under the highly deferential standard of review

applicable to this issue, see United States v. Gonzales, 19 F.3d

982, 983 (5th Cir. 1994), we cannot conclude that the district

court erred in concluding that May's conduct was not consistent

with acceptance of responsibility and did not present

"extraordinary circumstances" within the meaning of U.S.S.G.

§ 3E1.1, comment. (n.4).

     May contends that the district court erred in adding two

levels to his offense level, under U.S.S.G. § 3B1.1(c), because

of May's managerial role in the offense.      May's argument on

appeal does not address the district court's rationale in

imposing the role adjustment, that May had acted in a

"managerial" capacity, and does not demonstrate that district

court's ruling was clearly erroneous.       See United States   v.

Alvarado, 898 F.2d 987, 993 (5th Cir. 1990).

     The judgment is AFFIRMED.